DETAILED ACTION
This action is response to communication:  response to RCE filed on 12/25/2020
Claims 1, 5, and 6 are currently pending in this application.  Claims 2-4 are cancelled.  Claim 7 is new but is cancelled via an examiner’s amendment.  See amendment below.
No IDS has been filed for this application.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/25/2020 has been entered.
 
	
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joseph Su (69761) on 01/07/2021.
The application has been amended as follows: 
Claim 7 has been cancelled. 

Allowable Subject Matter
Claims 1, 5, and 6 are allowed.
The following is an Examiner’s statement of Reasons for Allowance:
Applicant's arguments/amendments submitted on 12/25/2020 have been considered and are persuasive in light of the arguments and claim amendments.  The amendments have overcome the prior 101 rejections.  Also, please see prior Office action. Therefore, the previously filed claim rejections have been withdrawn.  The record is clear; therefore, no reason for allowance is necessary.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON K GEE/Primary Examiner, Art Unit 2495